Shaw C. J.
delivered the opinion of the Court. Therr ts no ground for the objection of variance between the bi. ot exchange given in evidence and that set forth in the plaintiff’s declaration. It happens, that the bill bears no date of place. There is therefore no variance in this respect between the bill and count. Had it in fact been dated at Saco, where it was probably drawn, it would have been proper to follow the jsual formula, of alleging it to be drawn at Saco, to wit, at Boston, the former, to avoid the very exception now taken, of vari anee between the allegation and the proof, and the latter, to give a venue. It is a plain rule of pleading, that every material and traversable fact must be laid within the county, and yet that written contracts must be described according to the truth ; and this simple fiction was invented to reconcile the two requisites, when the written instrument is in fact dated at *383a place out of the county. As to the consideration, that tlie s.atute gives damages on inland bills of exchange, varying at different distances, in consequence of which the place of drawing becomes material, it may be remarked, that when the plaintiff relies on this statute and goes for damages, he must declare truly as to the place where the draft was drawn, and prove it accordingly. Here he declares on it, as made in Boston, and can claim no damages.
On the other point, the Court are all of opinion, that the plaintiff is entitled to recover, and that it would be injurious to the credit of negotiable securities, to express a doubt on the subject. The bill accepted by the defendant, is indorsed in blank, by the pay»», and delivered to and produced by the plaintiff, and it is tilled up at the trial, so as to make it generally payable to the plaintiff. This vests the legal title in the plaintiff, and it is no ground of defence, that the beneficia/ interest is in another, or that the plaintiff, when he recovers, will be bound to account for the proceeds to another. Little v. O‘Brien, 9 Mass. R. 423 ; Brigham v. Marean, 7 Pick. 40

Judgment on the default.